DISSENTING OPINION.
I cannot give my assent to the conclusions reached by the majority, and I think it proper to give the reasons for my dissent. The majority opinion states that the theory upon which rewards are recoverable when offered by individuals or corporations is that in some manner a contract relation exists between the one offering the reward and the one claiming the same. The opinion states that, "before a recovery can be had in an action for a reward, the facts must be such as to justify the conclusion that the plaintiff or person who claim's the reward is entitled thereto because he has performed the services for which the reward was offered on the faith of the offer of such reward."
The effect of this is, in my opinion, to hold that, although a person might arrest and secure the conviction of the most dangerous criminal in the country for whose arrest and conviction a reward had been offered, *Page 245 
and the fact that he did not know, at the time he made the arrest, either that a reward was offered, or, if he did know that, did not know that the person arrested by him was the one for whom the reward was offered, the failure to know either of these facts, according to the opinion of the majority, would disentitle the person making the arrest to receive the reward.
My view is that, when a person or corporation offers a reward in good faith for the arrest and conviction of a criminal, whoever secures the arrest and conviction of the person for whom the reward is offered is entitled to the reward. Certainly the one offering the reward secures that for which the reward was offered, and therefore should be required to pay. If he offers the reward in good faith it cannot be material to him who makes the arrest and secures the conviction, nor whether he knows there was a reward offered, or knows the person to be the man for whom reward was offered when he arrested him. If the reward is offered in good faith, the purpose is to secure the arrest and conviction of the criminal, and, if that is accomplished, the person offering the reward should be required to pay.
The Supreme Court of Indiana said:
"The second paragraph of the answer shows a performance of the service without the knowledge that the reward had been offered. The offer therefore did not induce the plaintiff to act. The liability to pay a reward offered seems to rest, in some cases, upon an anomalous doctrine, constituting an exception to the general rule. In Williams v. Carwardine, 4 Barn.  Adolph. 621, there was a special finding, with a verdict for the plaintiff, that the information for which the reward was offered was not induced to be given by the offer, yet it was held by all the judges of the King's Bench then present, Denman, C.J., and Littledale, Parke and Patterson, JJ., that the plaintiff was entitled to judgment. It was put upon the ground that the offer was a general promise to any person who would give the information sought; that the plaintiff, having given the information, *Page 246 
was within the terms of the offer, and that the court could not go into the plaintiff's motives. This decision has not, we believe, been seriously questioned, and its reasoning is conclusive against the sufficiency of the defense under examination. There are some considerations of morality and public policy which strongly tend to support the judgment in the case cited. If the offer was made in good faith, why should the defendant inquire whether the plaintiff knew that it had been made? Would the benefit to him be diminished by the discovery that the plaintiff, instead of acting from mercenary motives, had been impelled solely by a desire to prevent the larceny from being profitable to the person who had committed it? Is it not well that any one, who has an opportunity to prevent the success of a crime, may know that by doing so he not only performs a virtuous service, but also entitles himself to whatever reward has been offered therefor to the public? Dawkins v. Sappington, 25 Ind. 199.
"In a case in Indiana the president of a corporation offered a reward for books that had disappeared. The books disappeared during an inquiry under circumstances that led the president of the corporation to believe that he was under suspicion. He had offered rewards privately, but, when he was on the witness stand, he was asked this question: "You never publicly gave notice of a reward for the discovery of the books?" He answered: "No; I will offer it now, if that is public enough." Some days later the books were found by appellee, who delivered them to appellant, and at his request appeared in court, and explained the circumstances of their finding. She did not at the time know of appellant's statement in court, and, shortly before or after the books were delivered to appellant, he sent appellee $5, and, at the time she received it, she did not know of the alleged offer of a reward. On learning it, she requested payment of the balance, and, on its refusal, brought this suit.
"Appellant's position is that he only made the offer for the day and the time of the hearing, and that he was *Page 247 
not interested in the books. The evidence, however, is that it was not so much the actual presence of the books in which appellant was interested as in clearing himself from any imputation of responsibility for their disappearance. That being true, the position here taken is inconsistent with the conditions then existing. * * * Any secret intention he may have had will not be let in to show an intent different from that expressed. * * * It is immaterial, under the rule in this State, that appellee did not know of the reward when she found and returned the books." Sullivan v. Phillips, 178 Ind. 164, 98 N.E. 868, Ann. Cas. 1915D, 670.
The court in the above case cites many authorities supporting the rule announced by it. Several courts have held that, where the Legislature passed a law authorizing the Governor to offer a reward and the reward was offered, notice or knowledge of the reward being offered was net necessary to entitle a person to claim the reward. Among the cases so holding may be cited Smith v. State of Nevada, L.R.A. 1916A, 1276; Board of Commissioners of Clinton County v. Davis, 162 Ind. 60, 69 N.E. 680, 1 Ann. Cas. 282, 64 L.R.A. 780; and there are many other cases that might be cited.
It may be true that a majority of the cases where rewards are offered by private individuals hold that a person cannot recover the reward unless he knew of its offer, but I think that does not necessarily mean that the weight of authority or reason supports this rule. The purpose of the Governor offering the reward authorized by statute is precisely the same as the purpose of an individual who offers a reward, and the Attorney General of the United States, in speaking of the claim to a recovery and reward, said:
"The purpose of a reward is, of course, to stimulate persons to make an arrest, and, while knowledge thereof is essential to effect that purpose, still, if the offer be a general promise to any one, made by a public officer, as in the case at bar, the motive of the person making such arrest cannot be inquired into. The arrest itself is *Page 248 
conclusive of the motives which prompted it." Smith v. State, supra.
"There are some authorities holding that knowledge of a reward is essential to recovery, but we think the weight of authority is as we have stated, especially where the reward has been offered by a public officer with authority, as in the case at bar." Drummond v. U.S., 35 Ct. Cl. 356-372.
It has been said:
"One who offers a reward for the performance of a certain service may prescribe any terms he may wish, but, as experience has shown that many persons are profuse in their promises and slow in meeting them, and are inclined to take advantage of mere technicalities in order to avoid carrying out their end of the agreement, courts have often, as in Elkings v. Wyandotte County, held that substantial compliance with the terms is sufficient, especially where a literal compliance would be impossible." Smith v. State, supra.
I think the judgment should be affirmed. Mr. Justice SMITH agrees with me in the views herein expressed.